DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 4/14/21 have been fully considered but they are not persuasive. 
Applicant’s arguments are based on a very narrow reading of the claims, in combination with statements based on a selective reading of the prior art. Wallace clearly teaches an open system as well as a closed system, the open system capable of using external fluids as part of the fluid to be swollen. Wallace indeed teaches “an open system whereby the actuator uses body fluid as part of the electrochemical cell in the actuator system” (9:48-62). Wallace also teaches an external reservoir to supply fluid to the actuator (5:38-43). Thus, even in the so called “closed” system embodiment the liquid is “outside the implant” as claimed, as well as the capability thereof, which is all that is required. Furthermore, throughout the specification Wallace explains the use of a chemical polymer, which can be a gel, that is combined with an electrolyte (e.g. dopant/solvent/saline/tissue fluid), and their combination contributes to the change in shape of the device (e.g. 3:45-49,61-63;4:34-39;5:13-67;715-42,45-55;8:9-12;9:6-8;10:55-65). Note, that the polymer is present in both the open and the closed embodiments as it serves as the conductor and expansion means. The electrolyte (dopant/solvent/saline/tissue fluid) is combined with this, including from external sources, such as the reservoir, the body, as well as the user of the device as phosita .  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: actuator in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The limitation “sealing means” in Claim 1 does not raise 112f because: a) Applicant attests in their reply of 4/14/21 that the chemical substance is a solid until contacted with an aqueous solution, and b) the solid chemical substance which seals sufficiently defines the structure of the “sealing means” (ie. any material that can seal and then dissolve when subjected to an aqueous solution).


Claim Objections
Claim 10 is objected to because of the following informalities:  1) “the method comprising” should become “the method comprising:” to delineate the end of the preamble and the beginning of the body of the claim (Note that the implant is only part of the preamble, as it is not listed as part of a step of the method, such as “providing an implant” etc.).  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
MPEP 2173.02.I: “The Office construes claims by giving them their broadest reasonable interpretation during prosecution in an effort to establish a clear record of what the applicant intends to claim. Such claim construction during prosecution may effectively result in a lower threshold for ambiguity than a court's determination.
	
	1) Regarding Claims 1 and 10, it is not clear whether “being filled” refer to an action, an intended use, a structural limitation or an otherwise optional limitation. See MPEP 2173.05(p).II, 2111.04, 2103. When a claim is amenable to two plausible interpretations, a rejection under 35 U.S.C. § 112, second paragraph, for indefiniteness, is appropriate. Ex parte Miyazaki, 89 USPQ2d 1207 (BPAI 2008), precedential. Also see Ex parte McAward (Appeal 2015-006416), precedential.
	







Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Interpretation Notes:
Regarding the fluid substances claimed in this apparatus claims, it is noted that materials worked upon do not limit apparatus claims, and fluids are not considered structures in the statutory category of products, which have been held to be “concrete things”. See e.g. MPEP 2115 and In Re Rishoi, 94 USPQ 71 (C.C.P.A. 1952), inter alia. Thus, fluids are treated as intended uses and/or optional/hypothetical. If, for example, a structure is capable of carrying the claimed fluid that would perform the functions, then it meets the claims.
Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as anticipated by US 8,843,216 to Wallace or, in the alternative, under 35 U.S.C. 103 as obvious over Wallace in view of US 7272449 to Dadd.

Regarding claims 1 and 10, Wallace discloses a shape-adaptive medical implant (abstract: implantable electrode array with shape control) comprising: 
an actuator for changing the implant from a first implant geometry to a second implant geometry, the implant having a different geometric shape in the second implant geometry than in the first implant geometry, the actuator capable of being filled a swellable chemical substance which is capable of swelling as a consequence of supply of liquid [e.g. 3:45-49,61-63;4:34-39;5:13-67;7:15-42,45-55;8:9-12;9:6-8,48-63;10:55-65: polymer based actuator, that can be a gel, and is supplied from an external source with electrolytes (solvent/dopant/saline/tissue fluid) in both an open and a closed system; Fig. 2b, 9: electrochemical actuator 50/114 which changes shape; Also see the interpretation notes and reply to arguments above, including the discussion regarding the weight of fluids in a product claim in combination with the capabilities of the device of Wallace), and the implant having a liquid-transport means configured to supply liquid present outside the implant to the swellable chemical substance (7:15-42,45-55;9:48-60: the fluid can be supplied from the body or an external reservoir; note that “liquid transport means”, based on equivalency to the means of the specification, is met by any opening of the structure that must inherently hold the polymer and allow the tissue electrolytes to be supplied to the polymer, any pore in the polymer, any reservoir, and any conduit, all of which are taught by Wallace);
a) the implant has an electrical signal-delivery arrangement suppliable with electrical signals, wherein the electrical signal-delivery arrangement comprises an arrangement of electrical conductors which is configured to supply the swellable chemical substance of the actuator with an electric field (e.g. Fig. 2b: conductor 56; Fig. 9: wire 114/102), the swellable chemical substance being configured to convert from the swollen state into a the nonswollen state as a consequence of its supply with the electric field by the electrical signal-delivery arrangement (e.g Fig. 2b: the polymer or part thereof contracts with current supply; 7:20-42, 10:7-26: contraction and curvature control based on electrical field; Also see interpretation notes and reply to arguments regarding fluids above).
	Although not required to meet the claims, Wallace also teaches c) actuator has a lateral limiting means for limiting the lateral expansion of the actuator as a Docket: 03101224ULSconsequence of the swelling of the swellable chemical substance (Fig. 9: the wire 114 would perform this function), and d) the actuator or the swellable chemical substance contains an ionic medicament for delivery of active ingredient after implantation of the implant in the body (this is not limiting as drawn to fluid composition in an apparatus claim, as noted in the interpretation notes, and the apparatus of Wallace can contain an ionic medicament, e.g. 5:13-67; 7:20-42).

	In the event that it is determined that the pores of the polymer, the reservoir and its channel, the opening of the structure that necessarily holds the polymer and allows the tissue electrolytes to enter the polymer, are not equivalent to disclosed pores/openings of the specification that are invoked under 112f through the claimed “liquid transport means”: Dadd teaches an analogous shape changing implant having a structure with openings to allow for ingress of body fluids toward a chemical substance so as to modify the shape of the implant upon implantation to better conform with the target tissue (e.g. Fig. 2;8:10-50: openings 21 allow for ingress of body fluids toward shape changing chemical substance 15). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate multiple openings between the polymer and the external fluids in a device according to the teachings of Wallace, as taught by Dadd, in order to predictably and selectively control the rate of ingress at different points of the implant as desired (Dadd, 8:10-50).    

	Claim 2 is drawn to compositions of a fluid in an apparatus claim, and compositions are not structures that limit apparatus claims (See MPEP 2115). In addition, Wallace teaches using a polymer hydrogel (7:15-42;8:9-11; Dadd also teaches a swellable PAA hydrogel)
	 Claim 3, Wallace and Wallace/Dadd teaches the implant as claimed in claim 1, and further discloses wherein the at least one liquid- transport means has a membrane-type structure and/or has a form of micropores of an outer skin of the actuator (5:38-41)  
	Claim 4 is drawn to compositions of a fluid in an apparatus claim, and compositions are not structures that limit apparatus claims (See MPEP 2115).
	Regarding Claims 5-8, and 11, Wallace and Wallace/Dadd teaches the implant as claimed in claim 1 wherein the at least actuator, has a unidirectional fiber reinforcement which is integrated into an the outer skin or is attached thereto, in a transverse direction of the actuator, wherein the electrical signal-delivery arrangement is formed at least in part by electrically conductive linked structure fibers of the fiber reinforcement (as noted above for wire 102, wherein any direction of the spiral at any state, including tranverse to any direction of the actuator reads on claims, ie. the claim does not require a straight fiber or a specific direction of the actuator, e.g. a longitudinal direction or a planar direction, or even a particular state of the actuator, whether it is straight or bent; as to “linked structure” any link reads on this limitation, and there must be a link of the wire with the electrical source, ie. this is not limited to multiple links forming a structure). 
	Regarding Claims 9, Wallace and Wallace/Dadd teaches the implant as claimed in claim 1 wherein the implant is in a form of a cochlear implant (this is still part of the preamble, thus not limiting) and further comprises an electrode support on which stimulation electrodes for the stimulation of the cochlea are arranged (e.g. Fig. 3: electrodes 12 for cochlear implant).

	Regarding Claim 10, Wallace and Wallace/Dadd discloses a method to explant an implant according to claim 1 from a state implanted in a body, comprising 
	supplying an electrical signal source to supply the electrical signal-delivery arrangement with electrical signals sufficient to explant the implant from the a state implanted in the body (7:20-42, 10:7-26: contraction and curvature control based on electrical field; 8:49-52: explantation; Note that the claim does clearly require a step of removing the implant only that the signals are sufficient to do so).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wallace/Dadd, as applied to Claim 1, in view of US 20090062896 by Overstreet.
Regarding Claim 4, Wallace and Wallace/Dadd as applied to Claim 1, teach the implant as claimed in Claim 1. In the event that it is determined that the fluid is positively recited, Wallace and Wallace/Dass as applied to Claim 1, does not explicitly teach that the liquid soluble chemical is polyvinyl pyrrolidone. However, Dadd teaches using a liquid bio-dissolvable sealant for the slit that control the ingress of body fluids to the swellable chemical, which can be polyvinyl pyrrolidone (6:12-21;8:40-50). Furthermore, it is well known in the art that PVA and PVP are equivalent bio-dissolvable materials (Overstreet, par. 74-76). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a bio-dissolvable sealant over the slits, as taught by Dadd, in order to predictably prevent reshaping of the implant until after the implant has been safely implanted, as well as serve as a lubricant that would ease implantation and prevent injury. In addition, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select PVP as the lubricant-sealant, as is well known in the art and taught by Overstreet, as this would only amount to a selection among known and limited options in terms of bio-dissolvable lubricants, and also because the selection of materials has long been held to be prima facie obvious ((In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960))).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 7272449 to Dadd.
	Regarding Claims 1-3 and 9, Dadd discloses a shape-adaptive medical implant (abstract; 4:3-10: shape changing cochlear implant with electrodes) comprising: 
	an actuator for changing the implant from a first implant geometry to a second implant geometry, the implant having a different geometric shape in the second implant geometry than in the first implant geometry, the actuator being filled with a swellable chemical substance which swells as a consequence of supply of liquid (e.g. 3:30-35; 6:58-63; claim 1: the actuator 15 includes PAA hydrogel which is swellable and softening with supply of fluid from the body so that the implant changes shape upon implantation),
	a liquid-transport means configured to supply liquid present outside the implant to the swellable chemical substance (e.g. Fig. 2: slits 21 allow for ingress of body fluid); and  
b)	the implant has a sealing means composed of a liquid-soluble chemical substance which seals the liquid-transport means until contacted with an aqueous solution (8: 40-50), or 
c) the implant or actuator has a lateral limiting means for limiting the lateral expansion of the implant and/or of the actuator as a consequence of the swelling of the swellable chemical substance (e.g. Fig. 2: cover 13).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 5578084 by Kuzma also anticipates the independent claims under the broadest reasonable interpretation.

 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANOLIS Y PAHAKIS whose telephone number is (571)272-7179.  The examiner can normally be reached on M-F 9-5, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL LAYNO can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792                                                                                                                                                                                                        
MANOLIS PAHAKIS /M.P./
Examiner
Art Unit 3792